Dunbar, C. J.
(dissenting). I am unable to agree with the majority in the reversal of this case. I think where an appellant asks this court to reverse a judgment for error in rejecting testimony, that the testimony should be brought here for the inspection of this court. It is true that the attorney stated that the paper rejected was offered to prove a certain thing; but the attorney may have been mistaken as to the legal effect of the proof, if it had been admitted. The trial judge may have inspected the paper and found it immaterial evidence from something that appeared* on the face of the paper. The particular ground on which it was rejected does not appear in the record, and, without this court has an opportunity to inspect it, it must rely on the judgment of the party offering it, and conclude without an inspection of it that its legal effect, if admitted, would be to prove a certain thing, thus determining without an investigation the very question at issue.